FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MODU JAWARA,                                     No. 10-70088

               Petitioner,                       Agency No. A095-575-505

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Modu Jawara, a native and citizen of Sierra Leone, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact. Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008). We deny the petition

for review.

      Substantial evidence supports the agency’s finding that, even if Jawara was

entitled to a presumption of a well-founded fear of persecution, the presumption

was rebutted by evidence of changed country conditions in Sierra Leone. See id. at

1286. Therefore, Jawara’s asylum claims fails.

      Because Jawara failed to establish eligibility for asylum, he necessarily fails

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Lastly, substantial evidence supports the agency’s finding that Jawara has

not established a clear probability of torture at the hands of the government or with

its consent or acquiescence upon return to Sierra Leone. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008). Accordingly, Jawara’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                                                               10-70088